Citation Nr: 0931316	
Decision Date: 08/20/09    Archive Date: 08/27/09	

DOCKET NO.  04-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD), to include the issue of whether the RO 
decision in August 1972 should be revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1972.  
His awards and medals include the Purple Heart Medal with 
First Oak Leaf Cluster.  

By decision dated in July 2006, the Board denied entitlement 
to an effective date prior to August 6, 2001, for the grant 
of service connection for PTSD.  In a Joint Motion to Remand 
the Board decision on Appeal dated in January 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the July 2006 decision and remanded the case for 
adjudication in order that the Board might consider and 
address whether the Veteran had an unadjudicated claim dating 
from June 1972 and whether a June 2002 letter from a private 
physician constituted a medical diagnosis of PTSD which would 
bear directly on the date entitlement arose.  The Joint 
Motion was granted by Order dated in January 2008.


FINDINGS OF FACT

1.  Received in June 1972 was a claim for disability benefits 
for a number of disabilities.  Included was reference to a 
disability manifested by "frequent nightmares..."  

2.  By rating decision dated in August 1972, service 
connection for shell fragment wounds of the right lower 
extremity, shell fragment wounds involving the right elbow, 
varicose veins, and scarring of the midscalp region was 
granted.  Service connection was denied for hearing loss, a 
disability manifested by allergic reaction to soaps, a 
disability manifested by a deformed femur, and a low back 
disability.  The Veteran was to be informed that his 
conditions were evaluated on incomplete service records.  He 
was further to be informed that when available for an 
examination, he was to notify VA and his "entitlement claim" 
would be further considered.  

3.  A claim for service connection for PTSD was received on 
August 6, 2001.  There is no prior formal or informal claim 
for PTSD of record.

4.  In a September 2002 rating decision, service connection 
was granted for PTSD, effective August 6, 2001.  A 70 percent 
disability was assigned.  The decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the 
September 2002 rating decision which granted service 
connection for PTSD and assigned an effective date of August 
6, 2001, on the basis of CUE have not been met.  38 C.F.R. 
§ 3.105 (2008).

2.  The legal criteria for an effective date earlier than 
August 6, 2001, for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.304(f), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as a duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.

Considering the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The Board notes that the VCAA is not applicable to instances 
when the issue involved is CUE.  38 C.F.R. § 20.411(c) and 
(d) (2008).  The VCAA, however, does apply to the other issue 
decided here, that is entitlement to an earlier effective 
date for service connection for PTSD.

The Board finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for an earlier effective date and has been afforded 
ample opportunity to submit such information and evidence.  

The Board is cognizant of the decision by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that VCAA notice requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  To the extent the decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, for example, as to potential downstream issues 
such as a disability and an effective date, the Board finds 
no violation of essential standards to the Veteran in 
proceeding with a decision at this time.  The Board 
acknowledges that the U.S. Court of Appeals for the Federal 
Circuit has previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the 
burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of the role of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should be made on a case by case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that there is no prejudice to the Veteran in 
this timing error because the Veteran was sent a supplemental 
statement of the case in January 2009 notifying him of the 
actions taken and evidence obtained and received.  Also, he 
was provided with the criteria for VA determining a 
disability rating and informed of how VA determined an 
effective date once a benefit has been granted.  The Board 
also observes that the appellant has been represented 
throughout his appeal by a private attorney who has 
experience in representing veterans.  In view of the above, 
the Board finds that the Veteran has not been deprived of any 
information needed to substantiate his claim and the purpose 
of the VCAA has not been frustrated by the development that 
has taken place.  In the circumstances of this particular 
case, a remand would also serve no useful purpose.  All 
evidence pertaining to the effective date at issue is already 
in the file.  Any further development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  





Factual Background and Analysis

The Veteran raises a claim for an earlier effective date of 
service connection for PTSD.  In Rudd v. Nicholson, 
20 Vet. App. 296 (2006), the Court stated that a claimant can 
attempt to overcome the finality of a decision with an 
assigned effective date in one of two ways, by a request for 
a revision of those RO decisions based on CUE, or by a claim 
to reopen based upon new and material evidence.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002); see also 
38 U.S.C.A. § 5109A(a) (a decision by the Secretary...is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised."); 38 U.S.C. § 5108 (if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

The Veteran has not presented a new and material evidence 
claim.  

Otherwise, because a proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, 38 U.S.C.A. § 5110(a), only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown,  8 Vet. App. 332, 340 (1995) (when a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).

In this case, the Veteran and his representative claim that 
there was CUE.  

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
as noted above, the provisions of the VCAA are not applicable 
to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (an attempt to obtain benefits based on an allegation 
of clear and unmistakable error "is fundamentally different 
from any other kind of action in the VA adjudicative 
process.")

The Veteran has presented a claim that there was CUE in the 
assignment of the August 6, 2001, effective date, for the 
award of service connection for PTSD.  The assignment of 
effective dates of awards is generally governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from service 
or the date entitlement arose if the claim is received within 
one year after separation from service or (2) the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedence in public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be afforded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as to the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the Uniformed Services can be 
accepted as an informal claim for benefits.  The date of 
outpatient hospital examination or the date of admission to a 
VA or Uniformed Services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying a benefit sought is 
received within one year from that date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.55(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (§ 3.157 applies to a defined group of 
claims, that is, as to disability compensation, those claims 
for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the Veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as an 
informal claim).  Also, merely seeking treatment does not 
establish a claim, to include an informal claim, for service 
connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the Veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus any prior VA medical records are not interpreted as an 
informal claim.

In this case, the original claim for service connection was 
received on August 6, 2001.  There is no prior formal or 
informal claim for compensation or benefits for a psychiatric 
disorder.  The first diagnosis of PTSD was made soon 
thereafter.  Other than the date of the veteran's statement, 
that being August 6, 2001, there is nothing to reflect a 
claim or informal claim for service connection for PTSD prior 
to August 6, 2001.  Applying the statute and governing 
regulations cited above, there is no basis for an earlier 
effective date.  The statute is clear.  It states that the 
effective date of an award based on an original claim for 
service connection "shall not be" prior to the date of 
receipt of claim.  That regulation is clear.  It states that 
if the claim is not received within one year following 
separation from service, then the effective date is the date 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The RO assigned an 
effective date as the date of claim, that being August 6, 
2001.  

However, the Veteran and his representative claim CUE.  
Pursuant to 38 C.F.R. § 3.104(a), "a decision of a duly 
constituted rating agency...shall be final and 
binding...based on evidence on file at the time and shall not 
be subject to revision on the same factual basis."  See also 
38 U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria:  (1) If the correct 
facts, as were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see 
Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the 
existence of CUE set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

See also Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of  
'error.'  It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A failure under the duty to assist does not establish CUE.  
See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In 
Cook, the Federal Circuit emphasized that a purported failure 
in the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request VA reweigh or reevaluate the evidence.  Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure 
in the duty to assist by the RO may never form the basis of a 
valid claim of CUE, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of CUE, 
because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and law that existed at the time of the 
rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

VAOPGCPREC 26-97 held that "an effective date prior to the 
date of claim cannot be assigned under § 3.114 unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  A "liberalizing law" is one that creates a new 
basis for entitlement to benefits, and the VA General Counsel 
has held that the issue of PTSD as a diagnostic entity in the 
Schedule for Rating Mental Disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  
38 C.F.R. § 3.114(a).  The intent of these provisions is to 
compensate claimants who might have been unaware or less 
diligent in filing a claim for benefits to which they were 
otherwise entitled by enactment of the liberalizing 
legislation.  McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 
1997).

The Board notes that in addition to the April 1980 change, 
there was also a revision of 38 C.F.R. § 3.304, effective in 
1993.  As a result of Wood v. Derwinski, 1 Vet. App. 190 
(1991), VA revised 38 C.F.R. § 3.304 to include paragraph 
(f), describing the evidentiary burden of verifying stressors 
occurring in the context of combat.  The Federal Register 
notice (58 FR 29,109-11 (May 19, 1993)) indicated that the 
revisions contained in paragraph (f) were taken from the VA 
Adjudication Procedure Manual and are substantive in nature.  
The VA General Counsel has held these provisions to be 
liberalizing in nature as well.  See VAOPGCPREC 7-92.  

There is no medical evidence of a definitive PTSD diagnosis 
until receipt of the claim in 2001.  Mental health care 
professionals have recently opined that the Veteran "very 
likely" had PTSD when he applied for benefits in 1972.  
However, this evidence was not of record in 1972 or for years 
following service discharge.  Thus, the record at the time of 
the decision in 1972 did not contain a diagnosis of PTSD.  

Thus, even if VAOPGCPREC 26-97 had been specifically applied, 
an earlier effective date for service connection for PTSD 
would not have been assigned.  The Veteran did not meet all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD.  There was no diagnosis of PTSD 
in April 1980.  

If a claim is reviewed within one year of the effective date 
of the liberalizing law, benefits may be authorized from the 
date of the law.  A claim for service connection for PTSD was 
not received within one year of the April 1980 or May 1993 
changes.

It must be shown that the decision to not assign the August 
6, 2001, date was undebatable.  At that time, the Board finds 
that it was not undebatable that the record established that 
there was medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link established by 
medical evidence, by current symptoms and any in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  That assessment goes to 
weighing of the evidence.  As noted, the claimant cannot 
simply request that VA reweigh or reevaluate the evidence.  
See Crippen.  Thus, the Board cannot now reevaluate or 
reassess that evidence.  

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors are "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
7 Vet. App. 439, 448 (1995).

A review of the record shows there was no claim for service 
connection for a psychiatric disorder of record prior to 
2001.  The Board has considered all the pleadings 
contemporaneous with the initial ongoing claim for benefits 
that was received in June 1972.  The Board notes that when 
the Veteran was seen on his return from overseas, he did not 
mention a psychiatric disorder and indeed on one occasion his 
psychiatric status was recorded as normal.  The fact the 
Veteran referred to nightmares does not establish the 
presence of a psychiatric disability.  A review of the 
records surrounding the claim, including the service 
treatment records, does not lead one to the conclusion that a 
psychiatric disorder existed at that time.  

The record contains no evidence that the Veteran ever 
expressed an intent to seek service connection for a 
psychiatric disorder prior to 2001.  The mere presence of 
medical evidence does not establish an intent on the part of 
a Veteran to seek service connection for a psychiatric 
disorder.  See, for example, KL v. Brown, 5 Vet. App. 205, 
208 (1993).  While the Board must interpret the Veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the Veteran.  The Veteran must 
have asserted the claim expressly or impliedly.  Brannon v. 
West, 12 Vet. App. 32 (1998).

The Board finds potential conflict between the Ingram v. 
Nicholson, 20 Vet. App. 156 (2006), case and the Federal 
Court holdings in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006), and Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed. Cir. 2005).  The Board refers to Deshotel.  In that 
case the Veteran filed a claim for residuals from an 
automobile accident.  The RO granted service connection for a 
shoulder disability, but denied the claimed residuals of a 
head injury.  The Veteran did not file a claim for a 
psychiatric disorder.  He later sought to reopen a claim for 
residuals of head injury.  After the claim for head injury 
residuals was granted, he filed a claim for a psychiatric 
disorder.  Eventually a claim for a psychiatric disability 
was granted, and the Veteran maintained that the RO should 
have assigned an effective date as of his initial claim for 
service connection for residuals from the automobile 
accident.  

In rejecting the Veteran's contention, the Federal Circuit 
declined to accept the claimant's assertion that his 
psychiatric claim remained pending and unadjudicated.  
Relying on the language in Andrews, 421 F.3d at 1281, the 
Federal Circuit found that:  

Where an RO renders a decision on a Veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
CUE motion,' not a direct appeal.  As far as the 
representative's argument that Ingram is applicable, the 
Board finds that for the limited purpose of addressing 
Ingram, it finds that Deshotel and Andrews are controlling.  

Thus, the Board finds there was no pending, unadjudicated 
claim with regard to a psychiatric disorder in 1972.  For the 
purpose of arguing there was an adjudicated claim, which the 
Board does not, it would have been implicitly denied.  
Therefore, in the absence of the kind of error of fact or law 
which would compel the conclusion that the result would have 
been manifestly different but for the error, there is no 
basis upon which to find CUE in the 2002 decision.


ORDER

An effective date prior to August 6, 2001, for the grant of 
service connection for PTSD, to include on the basis of CUE, 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


